DETAILED ACTION
This non-final office action is in response to claims 1-16 filed on 02/20/2019 for examination. Claims 1-16 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments to the claims, filed on 02/20/2019, are acknowledged by the examiner. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2019, 03/16/2020, 09/29/2020 have been considered by the examiner. 

Drawings
The drawings filed on 02/20/2019 have been accepted. 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in the application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is:  “a unit for” and “blockchain node for” in claim 11.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 7.30.06)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 11, claim limitation “a unit for”, “blockchain node for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate or tangible structure to perform the claimed function. In particular, the specification states the claimed function of each module. There is no disclosure of any particular structure, either explicitly or inherently to perform these functions. As would be recognized by those of ordinary skill in the art, these functions can be performed in any number of ways in hardware, software or a combination of the two. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 12-16 are rejected for carrying the same deficiencies of claim 11 as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorri et al. (“Blockchain in Internet of Things: Challenges and Solutions”, 08/18/2016, hereinafter Dorri).
Regarding claim 11 and 1, Dorri teaches a system for securing device usage information of a device (Dorri: Page 5, para. 04: Based on the defined policy, each device may store data in local, shared or cloud storage. As an example, a smart thermostat, typically stores data in the cloud storage to be used by the SP to implement certain smart services), comprising: - a unit for determining the device usage information (Dorris: Fig. 2(a): a smart thermostat; Fig. 2(a): step 1: send data (home temperature of smart thermostat) to storage (from smart thermostat to smart home’s miner)); - a first processor (PD, PD1) for generating transaction data depending on the device usage information(Dorri: Fig. 2(a): smart home’s miner; step 6; Page 5, para. 04: When the smart thermostat needs to store data in the cloud storage, it sends its data to the miner. After checking permissions and extracting the previous block-number and hash, the miner creates a random ID and sends data to the storage with this ID); - at least one second processor (PB1, PB2) for generating a blockchain data structure, wherein the blockchain data structure is based on a cryptocurrency and comprises the transaction data or a checksum of the transaction data (Dorri: Fig. 2(a): smart home’s miner; cloud storage with blockchain; When the smart thermostat needs to store data in the cloud storage, it sends its data to the miner. After checking permissions and extracting the previous block-number and hash, the miner creates a random ID and sends data to the storage with this ID…. The storage checks the validity of the transaction and also confirms that there is space available in the cloud storage. If so, it calculates a hash of received data packets and compares it with the received hash. If the two hashes match, then data packets are stored in the storage and the new block-number is encrypted with the shared key, and sent to the miner; Page 2, para. 02: The main technology behind Bitcoin is called BlockChain (BC), an immutable public record of data secured by a network of peer-to-peer participants); - at least one blockchain node for transmitting the generated blockchain data structure to at least one further blockchain node (Dorri: Fig. 2(a): cloud storage with blockchain, overlay node with blockchain; Page 5, para. 04: The storage checks the validity of the transaction and also confirms that there is space available in the cloud storage. If so, it calculates a hash of received data packets and compares it with the received hash. If the two hashes match, then data packets are stored in the storage and the new block-number is encrypted with the shared key, and sent to the miner. Next, the signed hash of data is signed by the storage and sent to the overlay network to be mined in the overlay BC. This ensures that any changes in the user’s data are visible to all). 
Regarding claim 8, Dorri teaches the method as claimed in claim 1. In addition, Dorri further teaches  wherein a hash value of the device usage informationis formed, and the hash value enters into the transaction data (Dorri: Page 5, para. 04: When the smart thermostat needs to store data in the cloud storage, it sends its data to the miner. After checking permissions and extracting the previous block-number and hash, the miner creates a random ID and sends data to the storage with this ID; 
    PNG
    media_image1.png
    71
    140
    media_image1.png
    Greyscale
).
Regarding claim 10 and 12, Dorri teaches the method as claimed in claim 1. In addition, Dorri further teaches wherein the transaction data or the device usage information or the usage information or the identification information is secured by way of a cryptographic checksum or of a message authentication code or of a certificate (Dorri: Page 5, para. 04: The storage checks the validity of the transaction and also confirms that there is space available in the cloud storage. If so, it calculates a hash of received data packets and compares it with the received hash. If the two hashes match, then data packets are stored in the storage and the new block-number is encrypted with the shared key, and sent to the miner). 
Regarding claim 13, Dorri teaches the system as claimed in claim 11. In addition, Dorri further teaches wherein the second processor is furthermore configured so as to form a hash value using the transaction information or using the device usage information or using usage information of the device usage information or using identification information of the device usage information, in each case in particular in accordance with a combination with a random or pseudorandom string of characters (Dorri: Step 6: ID: ‘12374204’, store data, chain to block-number X and hash Y; Page 5, para. 04: When the smart thermostat needs to store data in the cloud storage, it sends its data to the miner. After checking permissions and extracting the previous block-number and hash, the miner creates a random ID and sends data to the storage with this ID). 
Regarding claim 14, Dorri teaches the system as claimed in one of claims 11. In addition, Dorri further teaches wherein the second processor is formed on the blockchain node (Dorri: Fig. 2 (a): smart home’s miner; Step 6: ID: ‘12374204’, store data, chain to block-number X and hash Y). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 4-7 and 15  rejected under 35 U.S.C. 103 as being unpatentable over Dorri in view of Daniel et al. (US20180025166, hereinafter Daniel). 
Regarding claim 2, Dorri teaches the method as claimed in claim 1. In addition, Dorri teaches wherein the device usage information contains usage information of the device (Dorri: Fig. 2(a): step 1: send data (home temperature of smart thermostat) to storage). 
Yet, Dorr does not teach wherein the device usage information contains identification information of the device.
However, in the same field of endeavor, Daniel teaches wherein the device usage information contains usage information of the device and identification information of the device (Daniel: Para. 0028: The requester has associated one or more characteristics such as characteristic 212. The characteristic 212 is a feature, aspect, attribute, configuration, quality, faculty, endowment, property, style, membership, classification, value or other characteristic that is or may be relevant to a determination of whether the requester 210 can be or is authorized to access a resource 216. For example, the characteristic 212 can include, inter alia: an identity, identifier; Para. 0056: The requester 210 requests (4) consumption of the resource 216 providing the requester's address). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Dorri to include wherein the device usage information contains identification information of the device as disclosed by Daniel. One of ordinary skill in the art would have been motivated to make this modification in order to validate the requester device before generating any blockchain records as suggested by Daniel (Daniel: Para. 0005). 
Regarding claim 4, combination of Dorri and Daniel teaches the method as claimed in claim 2. In addition, Dorri further teaches wherein a hash value of the usage information is formed, and the hash value enters into the transaction data (Dorri: Page 5, para. 04: When the smart thermostat needs to store data in the cloud storage, it sends its data to the miner. After checking permissions and extracting the previous block-number and hash, the miner creates a random ID and sends data to the storage with this ID; Fig. 2(a): step 6; 
    PNG
    media_image2.png
    111
    219
    media_image2.png
    Greyscale
).
Regarding claim 5, combination of Dorri and Daniel teaches the method as claimed in claim 2. In addition, Dorri further teaches wherein a hash value of the usage information and a random or pseudorandom string of characters is formed, and the hash value enters into the transaction data (Dorri: Page 5, para. 04: When the smart thermostat needs to store data in the cloud storage, it sends its data to the miner. After checking permissions and extracting the previous block-number and hash, the miner creates a random ID and sends data to the storage with this ID; Fig. 2(a): step 6; 
    PNG
    media_image2.png
    111
    219
    media_image2.png
    Greyscale
).
Regarding claim 6, combination Dorri and Daniel teaches the method as claimed in claim 2.
Yet, Dorr does not teach wherein the identification information is configured in the form of pseudonym information of the device (D1).
However, in the same field of endeavor, Daniel teaches wherein the identification information is configured in the form of pseudonym information of the device (Daniel: Para. 0055: Transactions generated by the transaction generator 208 are associated with the requester 210 such that requester 210 and a corresponding transaction are associated with each other. In one embodiment the requester 210 has associated a unique address, such as a long numerical address, and the transactions refer to the requester's address either explicitly or by way of a hash or digest of the address). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Dorri to include wherein the 
Regarding claim 7, combination Dorri and Daniel teaches the method as claimed in claim 6.
Yet, Dorr does not teach wherein the pseudonym information is configured in the form of a hash value of the identification information or in the form of a hash value of the identification information and a random or pseudorandom string of characters.
However, in the same field of endeavor, Daniel teaches wherein the pseudonym information is configured in the form of a hash value of the identification information or in the form of a hash value of the identification information and a random or pseudorandom string of characters (Daniel: Para. 0055: Transactions generated by the transaction generator 208 are associated with the requester 210 such that requester 210 and a corresponding transaction are associated with each other. In one embodiment the requester 210 has associated a unique address, such as a long numerical address, and the transactions refer to the requester's address either explicitly or by way of a hash or digest of the address). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Dorri to include wherein the pseudonym information is configured in the form of a hash value of the identification information or in the form of a hash value of the identification information and a random or pseudorandom string of characters as disclosed by Daniel. One of ordinary skill in the art would have been motivated to make this modification in order to validate the requester device before generating any blockchain records as suggested by Daniel (Daniel: Para. 0005). 
Regarding claim 15, Dorri teaches the method as claimed in claim 11.

However, in the same field of endeavor, Daniel teaches wherein the unit and the first processor   are formed on the device (Daniel: Fig. 1: Requester (210); Para. 0027: A requester component 210 is a software, hardware, firmware or combination computing system such as a software application, client, computer terminal application, service requester, enterprise software, virtual or physical machine; Para. 0026: FIG. 1 is a block diagram of a computer system suitable for the operation of components in embodiments of the present disclosure. A central processor unit (CPU) 102 is communicatively connected to storage 104 and an input/output (I/O) interface 106 via a data bus 108; Para. 0056: The requester 210 requests (4) consumption of the resource 216 providing the requester's address). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Dorri to include     as disclosed by Daniel. One of ordinary skill in the art would have been motivated to make this modification in order to validate the requester device before generating any blockchain records as suggested by Daniel (Daniel: Para. 0005). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dorri in view of Daniel, and further in view of Warren (US20150356795).
Regarding claim 3, combination of Dorri and Daniel teaches the method as claimed in claim 2.
Yet, Dorri does not teach wherein the usage information includes an operating time, a mileage, operating hours, repair data, diagnostic data, wear data or maintenance data.
However, in the same field of endeavor, Warren teaches wherein the usage information includes an operating time, a mileage, operating hours, repair data, diagnostic data, wear data or maintenance data (Warren: Para. 0043: FIG. 4 is a block diagram illustrating one example of vehicle data 400 gathered from monitoring vehicle usage; Para. 0044: vehicle data 400 may include data entries 415. For example, a first data entry from data entries 415 may include a mobile device identifier of “88:53:95:4b:05:02,” which may represent a Wi-Fi MAC address, associated vehicle events of “Excessive Speed” and “Excessive Braking”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the usage information includes an operating time, a mileage, operating hours, repair data, diagnostic data, wear data or maintenance data as disclosed by Warren. One of ordinary skill in the art would have been motivated to make this modification in order to monitor device usage for diagnose as suggested by Warren (Warren: Para. 0004). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dorri in view of Daniel, and further in view of Kennedy (US20170132625). 
Regarding claim 9, Dorri teaches the method as claimed in claim 1. In addition, Dorri further teaches wherein the blockchain data structure contains further transaction data, a digital signature and/or a proof of work indicator (Dorri: Page 5, para. 04: When the smart thermostat needs to store data in the cloud storage, it sends its data to the miner. After checking permissions and extracting the previous block-number and hash, the miner creates a random ID and sends data to the storage with this ID; Page 2, para. 02: When a new transaction occurs, it is broadcast to the entire network. All miners who receive the transaction verify it by validating the signatures contained within the transaction). 
Yet, Dorri does not explicitly teach wherein the blockchain data structure contains a timestamp. 
However, in the same field of endeavor, Kennedy teaches wherein the blockchain data structure contains a timestamp (Kennedy: Para. 0018: Once a block is completed, the block is added to the blockchain and the transaction record thereby updated… additional information may be captured, such as a source address, timestamp… a blockchain may also consist of additional, and in some instances arbitrary, data that is confirmed and validated by the blockchain network through proof of work and/or any other suitable verification techniques associated therewith). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Dorri to include wherein the blockchain data structure contains a timestamp as disclosed by Kennedy. One of ordinary skill in the art would have been motivated to make this modification in order to process trillions of transactions with accuracy and efficiency as suggested by Kennedy (Kennedy: Para. 0002). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dorri in view of Warren.
Regarding claim 16, Dorri teaches the method as claimed in claim 11. 
Yet, Dorri does not teach wherein the unit is a node associated with the device in an automation network, in particular a diagnostic computer.
	However, in the same field of endeavor, Warren teaches wherein the unit is a node associated with the device in an automation network, in particular a diagnostic computer (Warren: Para. 0023: device 105 may include a vehicle diagnostic system integrated within device 105 and/or may be in communication with a vehicle diagnostic system. In some embodiments, device 105 may include one or more processors, memory, storage devices, and/or data communication devices. Device 105 may be part of a vehicle computer system and/or in communication with a vehicle computer system; Para. 0028: the device 105 may include a user interface 135, application 140, and vehicle monitoring module 145; Para. 0030: Vehicle data 160 may include mobile device identifiers detected by device 105 via vehicle monitoring module 145. In some cases, vehicle data 160 may include associations between vehicle data, excessive driving data, mobile device identifiers, identities of vehicle occupants, and the like. Accordingly, vehicle monitoring module 145 may enable a user to track vehicle data, excessive driving data, and mobile device identifiers indicating mobile devices that were detected as being within the vehicle at the time the vehicle data was detected. Further details regarding the vehicle monitoring module 145 are discussed below). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Dorri to include wherein the unit is a node associated with the device in an automation network, in particular a diagnostic computer as disclosed by Warren. One of ordinary skill in the art would have been motivated to make this modification in order to monitor device usage for diagnose as suggested by Warren (Warren: Para. 0004).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lotter et al. US20180343307: monitoring mobile devices, blockchain
Tran, US20180117447: IoT device data with blockchain, Fig. 14F,G
Kurian et al. US20170243208: control device identity and usage with blockchain
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                       /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438